The named plaintiff’s motion dated October 21,1974, for a review of the trial court’s order denying the plaintiff’s motion to stay dated October 9, 1974, in the appeal from the Superior Court in New Haven County is dismissed.
The motion by the plaintiff city of New Haven dated October 30, 1974, for a review of the trial court’s order denying the plaintiff’s motion to stay dated October 9, 1974, in the appeal from the Superior Court in New Haven County is dismissed.
The motion by the named plaintiff dated October 21, 1974, in the appeal from the Superior Court in New Haven County for an order to stay the defendants’ arbitration proceedings is dismissed.
Horace F. Trotta, in support of the motion.
Submitted November 1
decided November 26, 1974
The motion hy the plaintiff city of New Haven dated October 30,1974, in the appeal from the Superior Court in New Haven County for an order to stay the defendants’ arbitration proceedings is dismissed.